Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-14-2008

Krishnaswamy Sampath v. Concurrent Tech Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2370




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Krishnaswamy Sampath v. Concurrent Tech Corp" (2008). 2008 Decisions. Paper 229.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/229


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 08-2370
                                     ___________

                           KRISHNASWAMY SAMPATH,
                                         Appellant

                                          v.

                 CONCURRENT TECHNOLOGIES CORPORATION
                      _______________________________

                     Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 03-cv-00264)
                      District Judge: Honorable Kim R. Gibson
                        _______________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                November 13, 2008

            Before: RENDELL, FUENTES and NYGAARD, Circuit Judges

                              (Filed: November 14, 2008)
                                      ___________

                             OPINION OF THE COURT
                                  ___________

PER CURIAM

      Krishnaswamy Sampath appeals from an order of the United States District Court

for the Western District of Pennsylvania granting summary judgment to his former

employer, defendant Concurrent Technologies Corporation (“CTC”).
       Sampath filed his first complaint against CTC in the District Court, on June 17,

2002. In that complaint, Sampath asserted claims of retaliation and national origin

discrimination in pay and opportunities for advancement, in violation of Title VII of the

Civil Rights Act of 1964. Sampath sought to administratively close the complaint on

June 18, 2003, while he awaited the results of the EEOC’s investigation. Eight months

later, CTC terminated Sampath’s employment. On December 5, 2003, Sampath filed a

new complaint alleging that CTC had terminated his employment in retaliation for his

having filed the first complaint.

       The parties cross-moved for summary judgment. In his brief, Sampath requested

the District Court to consider the claims he had asserted in his first complaint. The

District Court did so, but determined that Sampath had not demonstrated a genuine issue

of material fact as to any of his claims in either complaint. Accordingly, the District

Court gave notice of its intention to grant summary judgment in favor of CTC on all

claims, and Sampath filed an opposition. After considering Sampath’s opposition, the

District Court granted summary judgment to CTC on all claims. Sampath appealed.

       We have jurisdiction under 28 U.S.C. § 1291. We review the grant of summary

judgment de novo Startzell v. City of Phila., 533 F.3d 183, 192 (3d Cir. 2008). We will

affirm the grant of summary judgment if, viewing the facts most favorably to the

nonmoving party, we determine that there are no genuine issues of material fact for trial.

Id.



                                             2
       The District Court laid out the facts extensively, and, therefore, we will discuss

them only briefly here.1 CTC is a nonprofit research and development organization

located in Johnstown, Pennsylvania, that serves federal and state government agencies.

Sampath, a man of Indian descent, has a Ph.D. from Ohio State University and an MBA

degree from Cornell. (Compl., ¶ 5; Pl.’s Mot. Summ. J., Ex. A.) Sampath joined CTC in

1991. (Def’s. Mot. Summ. J. Ex. A, 18:15 (Sampath dep.).) Over the course of many

years with the company, Sampath received several negative performance reviews, in

which his reviewers acknowledged Sampath’s advanced technical capabilities, but

accused him of “insubordination” and other perceived behavior problems. (See e.g., id.,

at 26:12-18, 34:20-25, 49:1-8.) Sampath disputed some of these reviews with written

rebuttals. (Id. at 27:18-25-28:1.)

       In 1997, CTC’s chief environmental scientist nominated Sampath for “Patent

Agent Training and Registration,” indicating that he was impressed with Sampath’s skills

and “recommend[ed] him without reservation.” (Pl.’s Mot. Summ. J., Ex. H.) Sampath

received similarly positive feedback from clients such as the U.S. Navy, which indicated

that Sampath had exceeded expectations in technical performance, understanding the

client’s environment, client service and responsiveness, professionalism, competence,

team communications, and overall performance. (Pl.’s Opp’n, Ex. PX # 3.) In 1998,




  1
   We commend the District Court for its careful review of the voluminous record in this
case.

                                             3
Sampath began a one-year MBA program at Cornell, and CTC declined Sampath’s

request to pay his tuition. (Def.’s Mot. Summ. J., Ex. A, 44:1-6.) In 2000, Sampath

received a favorable review that noted, “I believe that past misunderstandings have

marred his reputation. If specific direction is agreed to by all parties involved . . .

[Sampath] can be one of the best resources CTC has.” (Pl.’s Mot. Summ. J., Ex. R.) In

September, 2001, CTC issued a Notification of Insubordinate Behavior to Sampath in

response to his refusal to assign patent rights to CTC pursuant to its intellectual property

policy. (Def.’s Mot. Summ. J., Ex. A, 78-80.)2

       Sampath filed his initial lawsuit in 2001. He alleged that CTC management denied

him professional opportunities, pay raises and promotions on the basis of his race and/or

national origin. In 2002, after he filed his initial lawsuit against CTC, Sampath received

an out-of-cycle review. In that review, Sampath’s supervisor noted that Sampath had

refused to work on any cost analysis projects until he received additional compensation

from CTC for the utilization of his MBA skills. (Def.’s Mot. Summ. J., Ex. A, 183:5-16.)

CTC placed Sampath on probationary status on February 20, 2003, and provided sixteen

performance goals in the form of a performance improvement plan. (Def.’s Mot. Summ.

J., Ex. 84.) Sampath refused to abide by the plan. (Id., Ex. A, at 183:17-25.) Shortly



  2
   Sampath argues that he did not “refuse” to assign patent rights, but that he insisted that
CTC compensate him before assigning such rights. He testified at his deposition,
however, that he was aware that CTC’s policy required that intellectual property
developed by CTC employees was the property of CTC. He also testified that, when
presented with paperwork to assign patent rights, he did not sign. Id.

                                               4
thereafter, Sampath added a “claimer” to the bottom of his email, notifying email

recipients that he was providing his “self-financed” MBA skills to CTC “pro bono.” (Id.

at 186.) On February 24, 2003, CTC terminated Sampath’s employment.

       The District Court applied the burden-shifting framework established by

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and determined that Sampath

had not stated a prima facie case of discrimination with respect to pay or promotion.3

The District Court further determined that, even if he had, CTC had proffered legitimate

nondiscriminatory reasons to explain the incidents Sampath alleged, and Sampath had

failed to show that those reasons were pretextual.4 The District Court also granted

summary judgment on Sampath’s retaliation claims, determining that Sampath had not

adduced facts from which a jury could find that his termination or any adverse actions

were causally related to his earlier lawsuit or any other protected activity.

       On appeal, Sampath asserts principally two arguments.5 First, Sampath contends


  3
    When asserting a claim of failure to promote, a plaintiff must show that the employer
denied him the promotion and awarded it to someone else. See Fuentes v. Perskie, 32
F.3d 759, 763 (3d Cir. 1994). Sampath made no such allegation and offered no evidence
in support of this aspect of the prima facie case.
  4
    A plaintiff may show that the defendant’s stated reasons are pretext for discrimination
by demonstrating “weaknesses, implausibilities, inconsistencies, incoherencies, or
contradictions . . . ” with respect to the defendant’s stated reasons, or by proffering
“sufficient evidence from which a factfinder could reasonably conclude that an
illegitimate factor more likely than not was a motivating or determinative cause of the
adverse employment decision . . . .” Fuentes, 32 F.3d at 765.
  5
   In his informal brief, Sampath lists 28 items in response to the prompt, “What action
do you want the Court of Appeals to take in this case?” Many of his requests are

                                              5
that the District Court ignored the cumulative effect of CTC’s actions against him.

Sampath notes that the District Court identified eight incidents of alleged retaliation, but

contends that the District Court assessed them in isolation, ignoring their “cumulative

effect.” We have reviewed the record and find no error in the District Court’s analysis of

these incidents, or their significance as a whole. Sampath contends that the incidents,

consisting mostly of negative performance reviews, amount to a pattern of discrimination

and retaliation based on race and national origin, but he has not proffered evidence in

support of that assertion.

       Second, Sampath asserts that the District Court improperly made credibility

determinations by considering Sampath’s performance reviews. Sampath objects on the

basis that his reviews are merely a collection of unverified perceptions. As a general

matter, a court may not second-guess an employer’s evaluation of its employee. See

Fischbach v. Dist. of Columbia Dep’t of Corr., 86 F.3d 1180, 1183 (D.C. Cir. 1996);

Ezold v. Wolf, Block, Schorr and Solis-Cohen, 983 F.2d 509, 547 n.38 (3d Cir. 1992)

(allowing law firm to rely on its own subjective assessment of employee’s legal ability in




redundant or overlapping. Sampath does not specifically challenge the District Court’s
resolution of any of his claims.
        Sampath references five orders in his Notice of Appeal, but he devotes his brief
entirely to the District Court order granting summary judgment to CTC, and therefore, we
will address only that order. See Anspach v. City of Phila., 503 F.3d 256, 259 n.1 (3d
Cir. 2007) (citing Laborers’ Int’l Union of N. Am. v. Foster Wheeler Energy Corp., 26
F.3d 375, 398 (3d Cir. 1994)) (failure to present an argument in one’s opening brief
results in waiver).

                                              6
making partnership decision, and permitting the law firm to err in that assessment, as long

as error was not based on unlawful discrimination). Whether an employer has misjudged

an employee’s performance, however, is relevant to the question of pretext. Fischbach,
86 F.3d at 1183. Although the record contains evidence indicating that several clients and

colleagues believed Sampath had tremendous technical capabilities, the record does not

indicate that Sampath received comparable praise for his personal qualities. Id. In other

words, Sampath’s positive reviews are consistent with the negative assessments of his

personality traits, and the former do not undermine the latter. Accordingly, we believe

that Sampath has not shown that his negative performance reviews were pretext for

prejudice.

       As the District Court observed, Title VII does not “mandate a happy workplace.”

Jensen v. Potter, 435 F.3d 444, 451 (3d Cir. 2006), overruled in part on other grounds by

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006). It outlaws only certain

bases of discrimination, two of which are relevant to this case: race and national origin.

Sampath argues that he experienced unfair treatment at the workplace, but he has offered

no evidence to suggest that his experiences at CTC resulted from race or national origin

discrimination.6



  6
   During Sampath’s deposition, for example, counsel for CTC asked Sampath whether
he believed that certain CTC managers had discriminated against him, and Sampath
answered yes; when questioned as to the basis on which they discriminated, Sampath first
offered race or religion, and then said, “It could be anything.” (Def.’s Mot. Summ. J. Ex.
A, 30:19-22.) This further supports the District Court’s determination that Sampath was

                                             7
       For the above-stated reasons, we will affirm the order of the District Court.




complaining of generalized unfairness as well as racial prejudice and national origin
discrimination.
         Sampath also incorrectly asserts in his reply brief that CTC carried the burden to
show “there was no deceptive smoke and mirrors scheme, and the policies, procedures
and practices were not biased against Sampath . . . and that his actual (not perceived)
behavior was indeed the legitimate reason.” (Pl’s Informal Reply Br., at 12) (emphasis in
original). As explained supra, under McDonnell Douglas, once the plaintiff makes a
prima facie case, the burden shifts to the defendant to proffer a nondiscriminatory reason
for its actions. 411 U.S. at 802-03. Once the defendant proffers such a reason, the
burden shifts back to the plaintiff to show that the reason is pretextual. Id. Under this
framework, CTC had no burden to disprove pretext.

                                             8